UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 Commission file number 000-04217 ACETO CORPORATION (Exact name of registrant as specified in its charter) New York 11-1720520 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4 Tri Harbor Court, Port Washington,NY 11050 (Address of principal executive offices) (516) 627-6000 (Registrant's telephone number, including area code) www.aceto.com (Registrant’s website address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The registrant had 26,804,480 shares of common stock outstanding as of February 3, 2012. ACETO CORPORATION AND SUBSIDIARIES QUARTERLY REPORT FOR THE PERIOD ENDED DECEMBER 31, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets – December 31, 2011 (unaudited) and June 30, 2011 4 Condensed Consolidated Statements of Income – Six Months Ended December 31, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Income – Three Months Ended December 31, 2011 and 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows – Six Months Ended December 31, 2011 and 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Report of Independent Registered Public Accounting Firm 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 PART II.OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Index to Exhibits 32 Signatures 33 Exhibits PART I. FINANCIAL INFORMATION Item 1.Financial Statements ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per-share amounts) December 31, June 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade receivables, less allowance for doubtful accounts (December, $785; June, $682) Other receivables Inventory Prepaid expenses and other current assets Deferred income tax asset, net Total current assets Property and equipment, net Property held for sale Goodwill Intangible assets, net Deferred income tax asset, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses Deferred income tax liability 2 Total current liabilities Long-term debt Long-term liabilities Environmental remediation liability Deferred income tax liability 25 51 Total liabilities Commitments and contingencies (Note 7) Shareholders’ equity: Common stock, $.01 par value, 40,000 shares authorized; 26,804 and 26,644 shares issued;26,804 and 26,620 shares outstanding at December 31, 2011 and June 30, 2011, respectively Capital in excess of par value Retained earnings Treasury stock, at cost, 0 and 24 shares at December 31, 2011 and June 30, 2011, respectively - ) Accumulated other comprehensive income Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements and accountants’ review report. 4 ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited and in thousands, except per-share amounts) Six Months Ended December 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Other (expense) income: Interest expense ) ) Interest and other income, net ) Income before income taxes Income tax provision Net income $ $ Net income per common share $ $ Diluted net income per common share $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements and accountants’ review report. 5 ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited and in thousands, except per-share amounts) Three Months Ended December 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Other (expense) income: Interest expense ) ) Interest and other income, net 48 Income before income taxes Income tax provision Net income (loss) $ $ ) Net income (loss) per common share $ $ ) Diluted net income (loss) per common share $ $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements and accountants’ review report. 6 ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited and in thousands) Six Months Ended December 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts 70 Non-cash stock compensation Deferred income taxes ) Unrealized gain on trading securities - ) Earnings on equity investment in joint venture ) ) Changes in assets and liabilities: Investments-trading securities - Trade accounts receivable Other receivables Inventory ) ) Prepaid expenses and other current assets ) Other assets ) Accounts payable ) ) Accrued expenses and other liabilities ) ) Net cash provided by operating activities Investing activities: Payment for net assets ofbusiness acquired, net of cash acquired - ) Purchases of investments ) - Payments received on notes receivable Purchases of property and equipment, net ) ) Payments for intangible assets ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from exercise of stock options Excess tax benefit on stock option exercises and restricted stock 20 Repayment of bank loans ) - Borrowings ofbank loans - Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash ) Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ Non-Cash Item The Company hadnon-cash items excluded from the Condensed Consolidated Statements of Cash Flows during the six months ended December 31, 2011 and December 31, 2010 of $2,661 and $2,548, respectively, related to dividends declared but not paid. In connection with the acquisition of Rising Pharmaceuticals, Inc. the Company issued shares of Aceto common stock with a fair market value of $9,000, which is a non-cash item and is excluded from the Condensed Consolidated Statement of Cash Flows during the six months ended December 31, 2010. See accompanying notes to condensed consolidated financial statements and accountants’ review report. 7 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (1)Basis of Presentation The condensed consolidated financial statements of Aceto Corporation and subsidiaries (“Aceto” or the “Company”) included herein have been prepared by the Company and reflect all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for all periods presented.Interim results are not necessarily indicative of results which may be achieved for the full year. The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses reported in those financial statements.These judgments can be subjective and complex, and consequently actual results could differ from those estimates and assumptions.The Company’s most critical accounting policies relate to revenue recognition; royalty income; partnered products; allowance for doubtful accounts; inventories; goodwill and other indefinite-lived intangible assets; long-lived assets; environmental and other contingencies; income taxes; and stock-based compensation. These condensed consolidated financial statements do not include all disclosures associated with consolidated financial statements prepared in accordance with GAAP.Accordingly, these statements should be read in conjunction with the Company’s consolidated financial statements and notes thereto contained in the Company’s Form 10-K for the year ended June 30, 2011. (2)Stock-Based Compensation At the annual meeting of shareholders of the Company, held on December 2, 2010, the Company’s shareholders approved the Aceto Corporation 2010 Equity Participation Plan (the “Plan”).Under the Plan, grants of stock options, restricted stock, restricted stock units, stock appreciation rights, and stock bonuses (collectively, “Stock Awards”) may be made to employees, non-employee directors and consultants of the Company, including the chief executive officer, chief financial officer and other named executive officers.The maximum number of shares of common stock of the Company that may be issued pursuant to Stock Awards granted under the Plan will not exceed, in the aggregate, 2,000 shares. During the six months ended December 31, 2011 and December 31, 2010, the Company granted 217 and 240 stock options, respectively, to employees at an exercise price equal to the market value of the common stock on the date of grant, determinedin accordance with the Plan.These options vest over three years and have a term of ten years from the date of grant.Compensation expense was determined using the Black-Scholes option pricing model. Total compensation expense related to stock options for the six months ended December 31, 2011 and 2010 was $171 and $73, respectively and $98 and $26 for the three months ended December 31, 2011 and 2010, respectively. As of December 31, 2011, the total unrecognized compensation cost related to option awards is $794. In order to determine the fair value of stock options on the date of grant, the Company uses the Black-Scholes option-pricing model, including an estimate of forfeiture rates. Inherent in this model are assumptions related to expected stock-price volatility, risk-free interest rate, expected life and dividend yield. The Company uses an expected stock-price volatility assumption that is a combination of both historical volatility, calculated based on the daily closing prices of its common stock over a period equal to the expected life of the option and implied volatility, utilizing market data of actively traded options on Aceto’s common stock, which are obtained from public data sources. The Company believes that the historical volatility of the price of its common stock over the expected life of the option is a reasonable indicator of the expected future volatility and that implied volatility takes into consideration market expectations of how future volatility might differ from historical volatility. Accordingly, the Company believes a combination of both historical and implied volatility provides the best estimate of the future volatility of the market price of its common stock. The risk-free interest rate is based on U.S. Treasury issues with a term equal to the expected life of the option. The Company uses historical data to estimate expected dividend yield, expected life and forfeiture rates. The fair values of the options granted were estimated based on the following weighted average assumptions: 8 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) Six months ended December 31, Expected life 5.7 years 5.7 years Expected volatility 48.1% 48.8% Risk-free interest rate 1.59% 1.95% Dividend yield 3.24% 2.58% During the six months ended December 31, 2011, the Company granted 103 shares of restricted common stock to its employees that vest over three years and 38 shares of restricted common stock to its non-employee directors, which vest over one year.In addition, the Company also issued a target grant of 49 performance-vested restricted stock units, which grant could be as much as 73 if certain performance criteria and market conditions are met. Performance-vested restricted stock units will cliff vest 100% at the end of the third year following grant in accordance with the performance metrics set forth in the applicable employee performance-vested restricted stock unit grant. In December 2010, the Company granted 62 shares of restricted common stock to its employees that vest over three years.In addition, the Company also issued a target grant of 62 performance-vested restricted stock units, which grant could be as much as 93 if certain performance criteria are met. Performance-vested restricted stock units will cliff vest 100% at the end of the third year following grant in accordance with the performance metrics set forth in the applicable employee performance-vested restricted stock unit grant. For the three and six months ended December 31, 2011, the Company recorded stock-based compensation expense of approximately $216 and $420, respectively, related to restricted common stock and restricted stock units. For the three and six months ended December 31, 2010, the Company recorded stock-based compensation expense of approximately $147 and $320, respectively, related to restricted common stock and restricted stock units. As of December 31, 2011, the total unrecognized compensation cost related to restricted stock awards and units is approximately $1,545. (3)Common Stock On December 8, 2011, the Company’s board of directors declared a regular semi-annual cash dividend of $0.10 per share which was paid on January 18, 2012 to shareholders of record on December 28, 2011.The amount paid for the cash dividend of $2,661 was included in accrued expenses at December 31, 2011. 9 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (4)Net Income (Loss) Per Common Share Basic income (loss) per common share is based on the weighted average number of common shares outstanding during the period.Diluted income (loss) per common share includes the dilutive effect of potential common shares outstanding.The following table sets forth the reconciliation of weighted average shares outstanding and diluted weighted average shares outstanding: Six months ended December 31, Three months ended December 31, Weighted average shares outstanding Dilutive effect of stock options and restricted stock awards and units 172 - Diluted weighted average shares outstanding The effect of approximately 228 common equivalent shares for the three months ended December 31, 2010 were excluded from the diluted weighted average shares outstanding due to a net loss for the period. There were 1,732 and 1,572 common equivalent shares outstanding as of December 31, 2011 and 2010, respectively, that were not included in the calculation of diluted income per common share for the six months ended December 31, 2011 and 2010, respectively, because their effect would have been anti-dilutive. There were 1,685 and 1,631 common equivalent shares outstanding as of December 31, 2011 and 2010, respectively, that were not included in the calculation of diluted income per common share for the three months ended December 31, 2011 and 2010, respectively, because their effect would have been anti-dilutive. (5)Comprehensive Income (Loss) Comprehensive income (loss) consists of net income (loss) and other gains and losses affecting shareholders’ equity that, under generally accepted accounting principles, are excluded from net income (loss).The components of comprehensive income (loss) were as follows: Six months ended December 31, Three months ended December 31, Comprehensive income (loss): Net income (loss) $ ) Change in fair value of interest rate swaps ) - 73 - Foreign currency translation adjustment ) ) ) Total $ ) The financial statements of the Company’s foreign subsidiaries are translated into U.S. dollars in accordance with generally accepted accounting principles. Where the functional currency of a foreign subsidiary is its local currency, balance sheet accounts are translated at the current exchange rate on the balance sheet date and income statement items are translated at the average exchange rate for the period.Exchange gains or losses resulting from the translation of financial statements of foreign operations are accumulated in other comprehensive income.Where the local currency of a foreign subsidiary is not its functional currency, financial statements are translated at either current or historical exchange rates, as appropriate.The foreign currency translation adjustment for the three and six months ended December 31, 2011 primarily relates to the fluctuation of the conversion rate of the Euro. The currency translation adjustments are not adjusted for income taxes as they relate to indefinite investments in non-US subsidiaries. 10 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (6) Debt Long-term debt December 31, June 30, Revolving bank loans $ $ Term bank loans Mortgage Less current portion $ $ Credit Facilities On December 31, 2010, the Company entered into a new Credit Agreement (the “Credit Agreement”) with two financial institutions. The Credit Agreement terminated the Amended and Restated Credit Agreement, dated April 23, 2010. Aceto may borrow, repay and reborrow during the period ending December 31, 2015, up to but not exceeding at any one time outstanding $40,000 (the“Revolving Loans”).The Revolving Loans may be (i) Adjusted LIBOR Loans (as defined in the Credit Agreement), (ii) Alternate Base Rate Loans (as defined in the Credit Agreement) or (iii) a combination thereof.As of December 31, 2011, the Company borrowed Revolving Loans aggregating $14,000, which loans are Adjusted LIBOR Loans, at interest rates ranging from 3.19% to 3.50% at December 31, 2011.$10,000 of such amount was utilized by the Company to partially finance payment of the purchase price for the Rising Pharmaceuticals, Inc. (“Rising”) acquisition. The Credit Agreement also allowed for the borrowing up to a maximum of $40,000 (the “Term Loan”).The Company borrowed a Term Loan of $40,000 on December 31, 2010 to partially finance the acquisition of Rising. The Term Loan interest may be payable as an (i) Adjusted LIBOR Loan, (ii) Alternate Base Rate Loan, or (iii) a combination thereof.As of December 31, 2011, the remaining amount outstanding under the original amortizing Term Loan is $34,000 and is payable as an Adjusted LIBOR Loan, at an interest rate of 3.375% at December 31, 2011.The Term Loan is payable as to principal in twenty (20) consecutive quarterly installments, which commenced on March 31, 2011 and will continue on each June 30, September 30 and December 31st thereafter, each in the amount set forth below opposite the applicable installment, provided that the final payment on the Term Loan Maturity Date (as defined in the Credit Agreement) shall be in an amount equal to the then outstanding unpaid principal amount of the Term Loan: Installment Amount 1 through 8 $ 1,500 9 through 12 $ 1,750 13 through 16 $ 2,000 17 through 20 $ 3,250 As such, the Company has classified $6,000 of the Term Loan as short-term in the condensed consolidated balance sheet at December 31, 2011. The Credit Agreement also provides that commercial letters of credit shall be issued to provide the primary payment mechanism in connection with the purchase of any materials, goods or services by the Company in the ordinary course of business. The Company had open letters of credit of approximately $250 and $145 as of December 31, 2011 and June 30, 2011, respectively.The terms of these letters of credit are all less than one year.No material loss is anticipated due to non-performance by the counterparties to these agreements. 11 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) The Credit Agreement provides for a security interest in all personal property of the Company.The Credit Agreement contains several financial covenants including, among other things, maintaining a minimum level of debt service. The Company is also subject to certain restrictive covenants, including, among other things, covenants governing liens, limitations on indebtedness, limitations on cash dividends, guarantees, sale of assets, sales of receivables, and loans and investments. The Company was in compliance with all covenants at December 31, 2011. Mortgage On June 30, 2011, the Company entered into a mortgage payable for $3,947 on its new corporate headquarters, in Port Washington, New York. This mortgage payable is secured by the land and building and is being amortized over a period of 20 years. The mortgage payable bears interest at 5.92% and matures on June 30, 2021. (7)Commitments, Contingencies and Other Matters The Company and its subsidiaries are subject to various claims which have arisen in the normal course of business.The impact of the final resolution of these matters on the Company’s results of operations in a particular reporting period is not known.Management is of the opinion, however, that the ultimate outcome of such matters will not have a material adverse effect upon the Company’s financial condition or liquidity. In fiscal years 2011, 2009, 2008 and 2007, the Company received letters from the Pulvair Site Group, a group of potentially responsible parties (PRP Group) who are working with the State of Tennessee (the State) to remediate a contaminated property in Tennessee called the Pulvair site. The PRP Group has alleged that Aceto shipped hazardous substances to the site which were released into the environment.The State had begun administrative proceedings against the members of the PRP Group and Aceto with respect to the cleanup of the Pulvair site and the PRP Group has begun to undertake cleanup. The PRP Group is seeking a settlement of approximately $1,700 from the Company for its share to remediate the site contamination. Although the Company acknowledges that it shipped materials to the site for formulation over twenty years ago, the Company believes that the evidence does not show that the hazardous materials sent by Aceto to the site have significantly contributed to the contamination of the environment and thus believes that, at most, it is a de minimus contributor to the site contamination.Accordingly, the Company believes that the settlement offer is unreasonable. The impact of the resolution of this matter on the Company's results of operations in a particular reporting period is not known.However, management believes that the ultimate outcome of this matter will not have a material adverse effect on the Company's financial condition or liquidity. The Company has environmental remediation obligations in connection with Arsynco, Inc. (Arsynco), a subsidiary formerly involved in manufacturing chemicals located in Carlstadt, New Jersey, which was closed in 1993 and is currently held for sale.Based on continued monitoring of the contamination at the site and the approved plan of remediation, the Company received an estimate from an environmental consultant stating that the costs of remediation could be between $8,400 and $10,200.Remediation commenced in fiscal 2010 and as of December 31, 2011 and June 30, 2011, a liability of $7,718 and $7,962, respectively, is included in the accompanying condensed consolidated balance sheets for this matter. In accordance with GAAP, management believes that the majority of costs incurred to remediate the site will be capitalized in preparing the property which is currently classified as held for sale.An appraisal of the fair value of the property by a third-party appraiser supports the assumption that the expected fair value after the remediation is in excess of the amount required to be capitalized. However, these matters, if resolved in a manner different from those assumed in current estimates, could have a material adverse effect on the Company’s financial condition, operating results and cash flows when resolved in a future reporting period. 12 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) In connection with the environmental remediation obligation for Arsynco, in July 2009, the Company entered into a settlement agreement with BASF Corporation (BASF), the former owners of the Arsynco property. In accordance with the settlement agreement, BASF paid for a portion of the prior remediation costs and going forward, will co-remediate the property with the Company. The contract states that BASF pay $550 related to past response costs and pay a proportionate share of the future remediation costs. Accordingly, the Company had recorded a gain of $550 in fiscal 2009. This $550 gain relates to the partial reimbursement of costs of approximately $1,200 that the Company had previously expensed. The Company also recorded an additional receivable from BASF, with an offset against property held for sale, representing its estimated portion of the future remediation costs. The balance of this receivable for future remediation costs as of December 31, 2011 and June 30, 2011 is $3,473 and $3,583, respectively, which is included in the accompanying condensed consolidated balance sheets. In March 2006, Arsynco received notice from the EPA of its status as a PRP under the Comprehensive Environmental Response, Compensation and Liability Act (CERCLA) for a site described as the Berry’s Creek Study Area.Arsynco is one of over 150 PRPs which have potential liability for the required investigation and remediation of the site.The estimate of the potential liability is not quantifiable for a number of reasons, including the difficulty in determining the extent of contamination and the length of time remediation may require.In addition, any estimate of liability must also consider the number of other PRPs and their financial strength.Based on prior practice in similar situations, it is possible that the State may assert a claim for natural resource damages with respect to the Arsynco site itself, and either the federal government or the State (or both) may assert claims against Arsynco for natural resource damages in connection with Berry's Creek; any such claim with respect to Berry's Creek could also be asserted against the approximately 150 PRPs which the EPA has identified in connection with that site.Any claim for natural resource damages with respect to the Arsynco site itself may also be asserted against BASF, the former owners of the Arsynco property. Since an amount of the liability cannot be reasonably estimated at this time, no accrual is recorded for these potential future costs.The impact of the resolution of this matter on the Company’s results of operations in a particular reporting period is not known.However, management believes that the ultimate outcome of this matter will not have a material adverse effect on the Company’s financial condition or liquidity. A subsidiary of the Company markets certain agricultural chemicals which are subject to the Federal Insecticide, Fungicide and Rodenticide Act (FIFRA).FIFRA requires that test data be provided to the EPA to register, obtain and maintain approved labels for pesticide products. The EPA requires that follow-on registrants of these products compensate the initial registrant for the cost of producing the necessary test data on a basis prescribed in the FIFRA regulations. Follow-on registrants do not themselves generate or contract for the data. However, when FIFRA requirements mandate that new test data be generated to enable all registrants to continue marketing a pesticide product, often both the initial and follow-on registrants establish a task force to jointly undertake the testing effort. The Company is presently a member of several such task force groups, which requires payments for such memberships. In addition, in connection with our agricultural protection business, the Company plans to acquire product registrations and related data filed with the United States Environmental Protection Agency to support such registrations and other supporting data for three products. The acquisition of these product registrations and related data filed with the United States Environmental Protection Agency as well as payments to various task force groups could approximate $4,700 through fiscal 2013, of which $400 and $600 has been accrued as of December 31, 2011 and June 30, 2011, respectively. (8) Fair Value Measurements GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly fashion between market participants at the measurement date. GAAP establishes a fair value hierarchy for those instruments measured at fair value that distinguishes between assumptions based on market data (observable inputs) and the Company’s assumptions (unobservable inputs).The hierarchy consists of three levels: Level 1 –Quoted market prices in active markets for identical assets or liabilities; Level 2 –Inputs other than Level 1 inputs that are either directly or indirectly observable; and Level 3 –Unobservable inputs that are not corroborated by market data. 13 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) On a recurring basis, Aceto measures at fair value certain financial assets and liabilities, which consist of cash equivalents, investments, interest rate swap and foreign currency contracts. The Company classifies cash equivalents and investments within Level 1 if quoted prices are available in active markets.Level 1 assets include instruments valued based on quoted market prices in active markets which generally include corporate equity securities publicly traded on major exchanges.Time deposits are very short-term in nature and are accordingly valued at cost plus accrued interest, which approximates fair value, and are classified within Level 2 of the valuation hierarchy. The Company uses foreign currency forward contracts (futures) to minimize the risk caused by foreign currency fluctuation on its foreign currency receivables and payables by purchasing futures with one of its financial institutions.Futures are traded on regulated U.S. and international exchanges and represent commitments to purchase or sell a particular foreign currency at a future date and at a specific price.Aceto’s foreign currency derivative contracts are classified within Level 2 as the fair value of these hedges is primarily based on observable forward foreign exchange rates. At December 31, 2011 the Company had foreign currency contracts outstanding that had a notional amount of $49,057. Unrealized (losses) gains on hedging activities for the six months ended December 31, 2011 and 2010 was ($866) and $96, respectively, and are included in interest and other income, net, in the condensed consolidated statements of income. The contracts have varying maturities of less than one year. Pursuant to the requirements of the Credit Agreement, the Company is required to deliver Hedging Agreements (as defined in the Credit Agreement) fixing the interest rate on not less than $20,000 of the Term Loan.Accordingly, in March 2011, the Company entered into an interest rate swap for a notional amount of $20,000, which has been designated as a cash flow hedge.The expiration date of this interest rate swap is December 31, 2015. The unrealized loss to date associated with this derivative, which is recorded in accumulated other comprehensive income in the condensed consolidated balance sheet at December 31, 2011, is $436.Aceto’s interest rate swap is classified within Level 2 as the fair value of this hedge is primarily based on observable interest rates. As of December 31, 2011 and June 30, 2011, the Company had $1,033 and $974, respectively, of contingent consideration that was recorded at fair value in the Level 3 category, which related to the acquisition of Andrews Paper & Chemical, Co., Inc., which was completed during fiscal 2010 and the acquisition of Rising, which was completed during fiscal 2011. The contingent consideration was calculated using the present value of a probability weighted income approach. During the fourth quarter of each year, the Company evaluates goodwill and indefinite-lived intangibles for impairment at the reporting unit level using an undiscounted cash flow model using Level 3 inputs. Additionally, on a nonrecurring basis, the Company uses fair value measures when analyzing asset impairment. Long-lived assets and certain identifiable intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.If it is determined such indicators are present and the review indicates that the assets will not be fully recoverable, based on undiscounted estimated cash flows over the remaining amortization periods, their carrying values are reduced to estimated fair value.Measurements based on undiscounted cash flows are considered to be Level 3 inputs. 14 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) The following tables summarize the valuation of the Company’s financial assets and liabilities which were determined by using the following inputs at December 31, 2011 and June 30, 2011: Fair Value Measurements at December 31, 2011 Using Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Cash equivalents: Time deposits - - Investments: Time deposits - Foreign currency contracts-assets (1) - - Foreign currency contracts-liabilities (2) - - Derivative liability for interest rate swap (3) - - Contingent consideration (4) Included in “Other receivables” in the accompanying Condensed Consolidated Balance Sheet as of December 31, 2011. (2)Included in “Accrued expenses” in the accompanying Condensed Consolidated Balance Sheet as of December 31, 2011. Included in “Long-term liabilities” in the accompanying Condensed Consolidated Balance Sheet as of December 31, 2011. $68 included in “Accrued expenses” and $965 included in “Long-term liabilities” in the accompanying Condensed Consolidated Balance Sheet as of December 31, 2011. Fair Value Measurements at June 30, 2011 Using Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Cash equivalents: Time deposits - $ 467 - $ 467 Investments: Trading securities $ 475 - 475 Time deposits 468 - 468 Foreign currency contracts-assets (5) - 547 - 547 Foreign currency contracts-liabilities (6) - 352 - 352 Derivative liability for interest rate swap (7) - 333 - 333 Contingent consideration (8) 974 15 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) Included in “Other receivables” in the accompanyingCondensed Consolidated Balance Sheet as of June 30, 2011. (6)Included in “Accrued expenses” in the accompanying Condensed Consolidated Balance Sheet as of June 30, 2011. Included in “Long-term liabilities” in the accompanying Condensed Consolidated Balance Sheet as of June 30, 2011. $68 included in “Accrued expenses” and $906 included in Long-term liabilities in the accompanying Condensed Consolidated Balance Sheet as of June 30, 2011. The carrying values of all financial instruments classified as a current asset or current liability are deemed to approximate fair value because of the short maturity of these instruments.The fair values of the Company’s notes receivable and short-term and long-term bank loans were based upon current rates offered for similar financial instruments to the Company. (9)Recent Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update (ASU) 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs”, which amends ASC 820, “Fair Value Measurement”. ASU 2011-04 does not extend the use of fair value accounting, but provides guidance on how it should be applied where its use is already required or permitted by other standards within U.S. GAAP or International Financial Reporting Standards (IFRSs). ASU 2011-04 changes the wording used to describe many requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. Additionally, ASU 2011-04 clarifies the FASB’s intent about the application of existing fair value measurements. ASU 2011-04 is effective for interim and annual periods beginning after December 15, 2011 and is applied prospectively. The Company does not anticipate that the adoption of ASU 2011-04 will have a material impact on its consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Presentation of Comprehensive Income”, which eliminates the option to report other comprehensive income and its components in the statement of changes in stockholders’ equity and requires an entity to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement or in two separate but consecutive statements. This pronouncement is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. In December 2011, the FASB issued ASU 2011-12 “Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05” .ASU 2011-12 deferred certain aspects of ASU 2011-05. The new guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company will adopt this guidance in the first quarter of fiscal 2013. Early adoption of the new guidance is permitted and full retrospective application is required. The adoption of ASU 2011-05 and the deferrals in ASU 2011-12 are not expected to have a material impact on the Company’s consolidated financial statements. In September 2011, the FASB issued ASU 2011-08, “Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment”, to allow entities to use a qualitative approach to test goodwill for impairment. ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If it is concluded that this is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required. ASU 2011-08 is effective for the Company in fiscal 2013 and earlier adoption is permitted. The Company is currently assessing the impact that the provisions of this pronouncement will have on its consolidated financial statements. In December 2011, the FASB issued ASU 2011-11, “Balance Sheet (Topic 210), Disclosures about Offsetting Assets and Liabilities”, which requires companies to disclose information about financial instruments that have been offset and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. Companies will be required to provide both net (offset amounts) and gross information in the notes to the financial statements for relevant assets and liabilities that are offset. This update is effective for the Company in its first quarter of fiscal 2014 and will be applied retrospectively. The Company does not believe adoption of this new guidance will have a significant impact on its consolidated financial statements. 16 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (10)Segment Information The Company's business is organized along product lines into three principal segments: Health Sciences, Specialty Chemicals and Agricultural Protection Products. Health Sciences - includes pharmaceutical intermediates, active pharmaceutical ingredients (APIs), finished dosage form generic drugs and nutraceutical products. Specialty Chemicals - includes a variety of chemicals which make plastics, surface coatings, textiles, fuels and lubricants perform to their designed capabilities. Dye and pigment intermediates are used in the color-producing industries such as textiles, inks, paper, and coatings. Organic intermediates are used in the production of agrochemicals. In addition, Aceto is a supplier of diazos and couplers to the paper, film and electronics industries. Agricultural Protection Products - includes herbicides, fungicides and insecticides that control weed growth as well as control the spread of insects and other microorganisms that can severely damage plant growth. The Agricultural Protection Products segment also includes a sprout inhibitor for potatoes and an herbicide for sugar cane. The Company changed the name of this segment from Crop Protection to Agricultural Protection Products in 2011, to more precisely portray the markets in which it does business. The Company's chief operating decision maker evaluates performance of the segments based on net sales, gross profit and income before income taxes. Unallocated corporate amounts are deemed by the Company as administrative, oversight costs, not managed by the segment managers. The Company does not allocate assets by segment because the chief operating decision maker does not review the assets by segment to assess the segments' performance, as the assets are managed on an entity-wide basis. Six Months Ended December 31, 2011 and 2010: Health Sciences Specialty Chemicals Agricultural Protection Unallocated Corporate Consolidated Totals Net sales $ $ $ $
